Title: From Thomas Jefferson to Samuel Garland, 20 September 1820
From: Jefferson, Thomas
To: Garland, Samuel


Dear Sir
Poplar Forest
Sep 20. 20.
Altho I am to return to this place again within three weeks, and then to remain here till December, yet not having had the pleasure of seeing you while here. I think it a duty to say something as to my expectations of discharging my debt to mr Millar. I have already made salas of some property and expect to recieve a part of the money in all October, which will enable me to pay you 800. or 1000. D. then: and in the spring, say in all May & June 1500.D. more; and the balance, I hope, within a twelve month from that time. if I should be able to make a further sale of some land in this county I may accomplish the whole sooner. the difficulties of collecting money, so well known to yourself and that they are likely to continue some time, may produce some delay to me also: but nothing shall be spared on my part to prevent it, nor shall I one moment lose sight of this object. accept the assurance of my great esteem & respect.Th: Jefferson